UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-1152



KENNETH LEE CROW,

                                              Plaintiff - Appellant,

          versus


JANE R. BLALOCK,

                                              Defendant - Appellee,

          and


WEST VIRGINIA SUPREME COURT OF APPEALS,

                                                          Defendant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Chief District Judge. (CA-99-109-5)


Submitted:   April 27, 2000                   Decided:   May 2, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Lee Crow, Appellant Pro Se.     David Wayne Hummel, Jr.,
STEPTOE & JOHNSON, Wheeling, West Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Kenneth Lee Crow appeals the district court’s order dismissing

his suit for failure to state a claim upon which relief may be

granted.   We have reviewed the record and the district court’s

opinion and find no reversible error.        Accordingly, we affirm on

the reasoning of the district court.       See Crow v. Blalock, No. CA-

99-109-5 (N.D.W. Va. Jan. 7, 2000).        Furthermore, we deny Appel-

lee’s motion to dismiss as moot.       Finally, we deny Appellant’s mo-

tion for injunctive relief. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                              AFFIRMED




                                   2